       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 1 of 21




Jonathan D. Hanks (13061)
205 26th St., Ste, 31.
Ogden, Utah 84401
Telephone: (801) 603-8432
Email: jhanks@hanks-law.com

Attorney for Leonard Marion
                          UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH

LEONARD MARION,                                     AMENDED COMPLAINT


Plaintiff,                                 Civil Action No. 1:18-cv-00148


vs.


WEBER COUNTY, a Utah county, OGDEN

CITY, a Utah municipality, MORGAN

COUNTY, a Utah county, ROY CITY, a Utah

municipality, LUCAS CALL, an individual,

TYLER THOMLINSON, an individual,

BRANDON MILES, JOHN DOES 1 through

30, each an individual.


Defendants.
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 2 of 21




       COMES NOW the Plaintiff, Leonard Marion, and complaints against gives notice of civil

claim against Officer Lucas Call, Officer Tyler Thomlinson, Ogden City, Roy City, Morgan

County, and Weber County. Plaintiff’s claim is based upon the following grounds:


                                 JURISDICTION AND VENUE


1.     This Court has jurisdiction over this action pursuant to Title 28 U.S.C. §§1331 and

       1343(3) in that the controversy arises under the United States Constitution and under 42

       U.S.C. §1983 and 28 U.S.C. §§2201 and 2202. This Court has authority to award

       attorney fees pursuant to 42 U.S.C. §1988. Plaintiff further invokes the supplemental

       jurisdiction of this Court under 28 U.S.C. §1367(a) to hear and adjudicate state law

       claims. Each and all of the acts alleged herein were done by defendants, or their officers,

       agents, and employees, under color and pretense of the statutes, ordinances, regulations,

       customs and usages of the City of Ogden, State of Utah.

2.     Venue is proper in this district under 28 U.S.C. §1391(b) because a substantial part of the

       events giving rise to the claims in this action occurred in this district.


                                             PARTIES


3.     At all times relevant to this matter, Plaintiff was a resident of Weber County, Utah;

4.     At all times relevant to this matter, Brandon Miles was a Deputy Weber County

       Attorney;




                                                  2
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 3 of 21




5.    At all times relevant to this matter, Lucas Call was an officer in the Ogden City Police

      Department and a member of the Weber Morgan Narcotics Strike Force;

6.    At all times relevant to this matter, Tyler Thomlinson was an officer in the Roy City

      Police Department and a member of the Weber Morgan Narcotics Strike Force;

7.    At all times relevant to this matter, Shanae Gerard, Jason Romney, Sara McKenzie, Rob

      Carpenter, Paul Rimmasch, and Nalleli Hernandez were employed by Ogden City Police

      Department or Roy City Police Department;

8.    At all times relevant to this matter, Lucas Call was engaged in an extramarital affair with

      a female named Frankie Garza;




                                            FACTS


9.    At all times relevant to this matter, Plaintiff was a resident of Weber County, Utah;

10.   At all times relevant to this matter, Lucas Call was an officer in the Ogden City Police

      Department and a member of the Weber Morgan Narcotics Strike Force;

11.   At all times relevant to this matter, Tyler Thomlinson was an officer in the Roy City

      Police Department and a member of the Weber Morgan Narcotics Strike Force;

12.   At all times relevant to this matter, Shanae Gerard, Jason Romney, Sara McKenzie, Rob

      Carpenter, Paul Rimmasch, and Nalleli Hernandez were employed by Ogden City Police

      Department or Roy City Police Department;



                                               3
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 4 of 21




13.   At all times relevant to this matter, Lucas Call was engaged in an intimate, extramarital

      affair with a female named Frankie Garza;

14.   Lucas Call and Frankie Garza met and became intimate through their mutual involvement

      in criminal action against Frankie Garza.

15.   At that time, Plaintiff was also in an intimate relationship with Frankie Garza.

16.   On November 20, 2014, Plaintiff was finishing a meal at Lee’s Mongolian BBQ

      (“Restaurant”) in Ogden City, Utah;

17.   Plaintiff was accompanied at his meal by Frankie Garza;

18.   Officers Call and Thomlinson entered the Mongolian BBQ wearing plain clothes;

19.   Officers Call and Thomlinson did not announce themselves as police officers;

20.   Officers Call and Thomlinson did not announce that they were arresting Plaintiff.

21.   Officer Call tackled Plaintiff to the ground;

22.   Officer Call beat Plaintiff with his fists, causing extensive injuries to Plaintiff’s mouth

      and the rest of Plaintiff’s face;

23.   Officer Call drew his firearm and shot Plaintiff multiple times (“Assault”);

24.   Emergency Medical Care was dispatched to the scene of the Assault;

25.   Additional members of law enforcement arrived at the scene of the Assault.

26.   One of the police officers present at the scene redirected the ambulance from the scene of

      the Assault to another location;

27.   Plaintiff had to wait for another medical emergency vehicle to arrive before he was

      transported to a hospital;

                                                4
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 5 of 21




28.   Plaintiff was transported to McKay-Dee Hospital for treatment;

29.   CSI Officers arrived on scene to process the crime scene.

30.   Officer Call and Officer Thomlinson changed into police uniforms before taking pictures

      at the crime scene for CSI Officers.

31.   The Mongolian Barbeque restaurant had a security camera system in place on the night of

      the incident.

32.   The security camera system recorded footage of the incident.

33.   Upon information and belief, police officers from Ogden City Police Department and

      Roy City Police Department removed surveillance footage from the security camera

      system.

34.   Plaintiff sustained serious injuries as a result of being beaten and shot by Officer Call

      (“Assault”);

35.   Plaintiff nearly died as a result of the Assault;

36.   Plaintiff’s injuries include lost teeth, a lost finger, injuries to the face and injuries to the

      back;

37.   As a result of the Assault, Plaintiff could not walk for months and was in constant pain;

38.   Officers Call and Thomlinson reported the Assault as an act of aggression by

      Complainant, causing Complainant to be incarcerated for months in the Weber County

      Jail.

39.   Plaintiff was incarcerated in the Weber County Jail.

40.   Upon arriving at the Weber County Jail, Plaintiff was placed in solitary confinement.

                                                  5
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 6 of 21




41.   Plaintiff was denied adequate medical care, including being denied pain medication.

42.   Because of injuries to his back from being shot, Plaintiff was unable to walk.

43.   Plaintiff was thrown on the floor of his cell and left to fend for himself.

44.   Plaintiff was forced to crawl across the floor to reach the food placed just inside his cell

      door.

45.   Due to the actions of Defendant Call and Defendant Thomlinson, Plaintiff has trouble

      using one of his hands, as he is missing a finger and has had significant surgery

      performed on that hand.

46.   Due to the actions of Defendant Call and Defendant Thomlinson, Plaintiff has constant

      back pain which restricts his movements and ability to function daily.

47.   Due to the actions of Defendant Call and Defendant Thomlinson, Plaintiff is missing a

      tooth.

48.   Due to the actions of Defendant Call and Defendant Thomlinson, Plaintiff cannot sleep

      well, and suffers nightmares in which he relives the Assault and subsequent trauma.

49.   The Weber County Attorney brought criminal charges against Plaintiff for the Assault.

50.   Weber County claimed in the Information that Defendants Call and Thomlinson were

      attempting a lawful arrest.

51.   Weber County claimed that Plaintiff assaulted Defendants Call and Thomlinson.

52.   Brandon Miles was the Deputy Weber County Attorney in charge of the case.

53.   Plaintiff filed a notice of claim against the Municipalities claimed against herein.

54.   Defendant Miles became aware of Plaintiff’s notice of claim.

                                                6
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 7 of 21




55.   Defendant Miles offered Plaintiff a plea deal in the criminal action that required Plaintiff

      to forego any civil action that may have already been undertaken and to promise not to

      sue Weber County in any future civil action for the Assault.

                                    CAUSES OF ACTION

                               FIRST CAUSE OF ACTION
                           Assault – Lucas Call, Tyler Thomlinson


56.   Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

      stated herein.

57.   Defendants Lucas Call and Tyler Thomlinson intentionally attacked Plaintiff, with strikes

      to Plaintiff’s body and with gunshots.

58.   Those strikes and gunshots were intended to cause Plaintiff to fear harmful contact with

      his person.

59.   Plaintiff indeed became apprehensive of imminent harmful contact from Officers Call

      and Thomlinson.

60.   Because of Defendants’ assault of Plaintiff, Plaintiff has been injured in an amount to be

      proven at trial, but no less than $500,000.00.

                               SECOND CAUSE OF ACTION
                             Battery – Lucas Call, Tyler Thomlinson
61.   Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

      stated herein.

62.   Defendants Lucas Call and Tyler Thomlinson intentionally attacked Plaintiff, with strikes

      to Plaintiff’s body and with gunshots.

                                                7
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 8 of 21




63.   Defendants Call and Thomlinson intended those strikes and gunshots to cause harmful

      contact to Plaintiff.

64.   The strikes and gunshots did indeed cause harmful contact with Plaintiff.

65.   Plaintiff never consented to being struck or shot by Defendants Call and Thomlinson.

66.   Because of Defendants’ battery of Plaintiff, Plaintiff has been injured in an amount to be

      proven at trial, but no less than $2,000,000.00.

                                 THIRD CAUSE OF ACTION
                        False Imprisonment– Lucas Call, Tyler Thomlinson


67.   Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

      stated herein.

68.   Defendants Lucas Call and Tyler Thomlinson intentionally filed false and fraudulent

      police reports in which they accused Plaintiff of assaulting and attempting to murder

      them.

69.   Defendants Call and Thomlinson filed the false reports with the intent to secure the

      unlawful and baseless incarceration of the Plaintiff.

70.   As a direct result of Defendant Call and Thomlinson’s false reports, Plaintiff was charged

      with attempted murder and incarcerated in Weber County Jail and subsequently in a

      federal prison.

71.   Plaintiff was conscious of his incarceration.

72.   Plaintiff was harmed by his incarceration because his freedom was curtailed..




                                                8
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 9 of 21




73.   Plaintiff was harmed by his incarceration because he was denied proper medical care

      while incarcerated.

74.   Plaintiff did not consent to his confinement.

75.   Because of Defendants’ false imprisonment of Plaintiff, Plaintiff has been injured in an

      amount to be proven at trial, but no less than $500,000.00.



                             FOURTH CAUSE OF ACTION
                   Negligence – John Does 15 and John Does 16 through 30


76.   Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

      stated herein.

77.   John Doe 15 is the law enforcement officer who turned the ambulance away from the

      scene of the Assault.

78.   John Doe 15 had a duty to not deny adequate medical care to Plaintiff.

79.   John Doe 15, by intentionally turning away the ambulance that was on scene,

      intentionally delayed Plaintiff’s access to medical care, breaching his duty to Plaintiff.

80.   The delay in providing medical care to Plaintiff worsened his injuries and his loss of

      blood, constituting a direct and proximate cause of injury to Plaintiff.

81.   John Does 16-30 consist of medical staff and Deputy Weber County Sheriffs at the

      Weber County Jail who were given charge of Plaintiff’s care (“Jailers”).

82.   The Jailers had a duty to give adequate medical care and general care to Plaintiff while he

      was incarcerated at the Weber County Jail.

                                                9
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 10 of 21




83.    Jailers breached their duty by intentionally withholding medical care and basic care that

       Plaintiff needed, and that the Jailers knew he needed.

84.    Jailers’ withholding of treatment directly and proximately resulted in extreme physical,

       mental, and emotional anguish by Plaintiff.

85.    John Doe 15 and Jailer’s negligence in caring for and treating Plaintiff injured Plaintiff in

       an amount to be proven at trial, but no less than $4,000,000.00.



                                 FIFTH CAUSE OF ACTION
                                       Defamation –

86.    Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

       stated herein.

87.    Defendants Lucas Call and Tyler Thomlinson intentionally filed false and fraudulent

       police reports in which they accused Plaintiff of assaulting and attempting to murder

       them.

88.    Those reports were published, with the knowledge, intent, and consent of Defendants

       Call and Thomlinson to third parties, including other members of law enforcement,

       members of the legal profession, to the news media, and, through the news media, to tens

       or hundreds of thousands of people, knowing that the statements were false.

89.    Defendants Call and Thomlinson published the false statements with the intent to cause

       harm to Plaintiff.




                                                10
      Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 11 of 21




90.    The defaamation of Plaintiff’s character bv Defendant Call and Defendant Thomlinson

       has injured Plaintiff in an amount to be proven at trial, but no less than $500,000.00.



                               SIXTH CAUSE OF ACTION
 42 U.S.C. § 1983 – Excessive Force in violation of the Fourth and Fourteenth Amendments of
               the U.S. Constitution and Article 1, Section 14 of the Utah Constitution
    (Ogden City, Roy City, Morgan County and Weber County (together, “Municipalities”))


91.    Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

       stated herein.

92.     42 U.S.C. § 1983 provides that: Every person, who under color of any statute, ordinance,

       regulation, custom or usage of any state or territory or the District of Columbia subjects

       or causes to be subjected any citizen of the United States or other person within the

       jurisdiction thereof to the deprivation of any rights, privileges or immunities secured by

       the constitution and law shall be liable to the party injured in an action at law, suit in

       equity, or other appropriate proceeding for redress . . .

93.     Plaintiff in this action is a citizen of the United States and all of the individual police

       officer Defendants to this claim are persons for purposes of 42 U.S.C. § 1983. 133.

94.     All individual Defendants to this claim, at all times relevant hereto, were acting under

       the color of state law in their capacity as Ogden, Roy, Weber, or Morgan police officers

       and their acts or omissions were conducted within the scope of their official duties or

       employment.




                                                 11
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 12 of 21




95.      At the time of the complained of events, Plaintiff had a clearly established constitutional

        right under the Fourth Amendment to be secure in his person from unreasonable seizure

        through excessive force.

96.      Plaintiff also had the clearly established Constitutional right under the Fourteenth

        Amendment to bodily integrity and to be free from excessive force by law enforcement.

97.      Any reasonable police officer knew or should have known of these rights at the time of

        the complained of conduct as they were clearly established at that time.

98.      Defendants Call and Thomlinson’s actions and use of force, as described herein, were

        objectively unreasonable in light of the facts and circumstances confronting them and

        violated these Fourth Amendment rights of Plaintiff.

99.      Defendants Call and Thomlinson’s actions and use of force, as described herein, were

        also malicious and/or involved reckless, callous, and deliberate indifference to Mr.

        Marion’s federally protected rights.

100.     The force used by these Defendant officers shocks the conscience and violated these

        Fourteenth Amendment rights of Plaintiff.

101.     Defendants Call and Thomlinson unlawfully seized Mr. Marion by means of objectively

        unreasonable, excessive and conscious shocking physical force, thereby unreasonably

        restraining Mr. Marion of his freedom.

102.     The force used constituted deadly force in that it could have caused death and did cause

        serious bodily injury.




                                                 12
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 13 of 21




103.     None of the Defendant officers took reasonable steps to protect Plaintiff from the

        objectively unreasonable and conscience shocking excessive force of other Defendant

        officers or from the excessive force of later responding officers despite being in a

        position to do so. They are each therefore liable for the injuries and damages resulting

        from the objectively unreasonable and conscience shocking force of each other officer.

104.     Defendants engaged in the conduct described by this Complaint willfully, maliciously,

        in bad faith, and in reckless disregard of Plaintiff’s federally protected constitutional

        rights.

105.     They did so with shocking and willful indifference to Plaintiff’s rights and their

        conscious awareness that they would cause Plaintiff severe physical and emotional

        injuries.

106.     The acts or omissions of all individual Defendants were moving forces behind Plaintiff’s

        injuries.

107.     These individual Defendants acted in concert and joint action with each other.

108.     The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

        of his constitutional rights and caused him other damages.

109.     These individual Defendants are not entitled to qualified immunity for the complained of

        conduct.

110.     The Defendants to this claim at all times relevant hereto were acting pursuant to

        municipal/county custom, policy, decision, ordinance, regulation, widespread habit,

        usage, or practice in their actions pertaining to Plaintiff.

                                                  13
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 14 of 21




111.     As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

        physical and emotional injuries, and other damages and losses as described herein

        entitling him to compensatory and special damages, in amounts to be determined at trial.

112.     As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

        damages, including medically related expenses and may continue to incur further

        medically and other special damages related expenses, in amounts to be established at

        trial.

113.     On information and belief, Plaintiff may suffer lost future earnings and impaired

        earnings capacities from his injuries, in amounts to be ascertained in trial.

114.     Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42 U.S.C. §1988, pre-

        judgment interest and costs as allowable by federal law.

115.     There may also be special damages for lien interests.

116.     In addition to compensatory, economic, consequential and special damages, Plaintiff is

        entitled to punitive damages against each of the individually named Defendants under 42

        U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

        maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

        Plaintiff.

                              SEVENTH CAUSE OF ACTION
   42 U.S.C. § 1983 – Violation of Due Process via Abuse of Process, U.S. Constitution Fifth

                       Amendement, Utah Constitution Article 1, Section 7

                         (Weber County, Brandon Miles, John Does 1-14)


                                                 14
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 15 of 21




117.    Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

        stated herein.

118.     42 U.S.C. § 1983 provides that: Every person, who under color of any statute, ordinance,

        regulation, custom or usage of any state or territory or the District of Columbia subjects

        or causes to be subjected any citizen of the United States or other person within the

        jurisdiction thereof to the deprivation of any rights, privileges or immunities secured by

        the constitution and law shall be liable to the party injured in an action at law, suit in

        equity, or other appropriate proceeding for redress . . .

119.     Plaintiff in this action is a citizen of the United States and the deputy Weber County

        Attorney Defendant to this claim is a person for purposes of 42 U.S.C. § 1983. 133.

120.     All individual Defendants to this claim, at all times relevant hereto, were acting under

        the color of state law in their capacity as a deputy Weber County Attorney and their acts

        or omissions were conducted within the scope of their official duties or employment.

121.     Weber County, through deputy Weber County Attorney Brandon Miles, attempted to

        coerce Plaintiff into dismissing and foregoing all civil actions related to the Assault by

        making any plea deal in the criminal case contingent upon Plaintiff compromising his

        right to such civil action.

122.     Even though the requirement to waive civil action in order to take a plea in the criminal

        case was eventually withdrawn, the actions of Defendant Weber County and Defendant

        Brandon Miles prejudiced Plaintiff in the related criminal case by worsening the plea




                                                  15
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 16 of 21




        agreement he was offered, and by tainting the parties and the process of the criminal

        undertaking.

123.     The requirements imposed by Defendant Weber County and Defendant Miles were for

        the sole purpose of avoiding liability that may arise through the instant case and were

        fore an improper purpose.

124.     The actions of Weber County and Defendant Miles violated Plaintiff’s due process

        rights under the Fifth Amendment of the U.S. Constitution and Article 1 Section 7 of the

        Utah Constitution.

125.     John Does 1 through 14 are members of Weber County, Ogden City, Roy City, and

        Morgan County who assisted Defendant Call and Defendant Thomlinson in altering the

        crime scene to make it appear as though Defendants Call and Thomlinson had been

        wearing police uniforms during the Assault and give the appearance that Plaintiff had

        assaulted Defendants Call and Thomlinson.

126.     John Does 1 through 14 have violated Plaintiff’s due process rights by fabricating or

        altering evidence against Plaintiff.

127.     In addition to compensatory, economic, consequential and special damages, Plaintiff is

        entitled to punitive damages against each of the individually named Defendants under 42

        U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

        maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

        Plaintiff; the amount of such damages shall be proven at trial, but are no less than

        $12,000,000.00.

                                                 16
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 17 of 21




                                 EIGHTH CAUSE OF ACTION
          Intentional Infliction of Emotional Distress – Lucas Call & Tyler Thomlinson


128.    Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

        stated herein.

129.    Defendants Call and Thomlinson both acted in an outrageous manner when they

        assaulted Plaintiff.

130.    Defendants Call and Thomlinson both assaulted Plaintiff for the purpose of causing

        Plaintiff emotional harm so severe that it could be expected to adversely affect Plaintiff’s

        mental health.

131.    As a direct and proximate result of the outrageous conduct of Defendant Call and

        Defendant Thomlinson, Plaintiff has suffered significant emotional harm and distress,

        resulting, in some cases, in physical manifestations of such distress.

132.    The intentional infliction of emotional distress upon Plaintiff by Defendant Call and

        Defendant Thomlinson has injured Plaintiff in an amount to be proven at trial, but no less

        than $2,000,000.00.

                                  NINTH CAUSE OF ACTION
          Negligent Infliction of Emotional Distress – – Lucas Call & Tyler Thomlinson

133.    Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

        stated herein.

134.    Defendants Call and Thomlinson both acted in an outrageous manner when they

        assaulted Plaintiff.


                                                 17
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 18 of 21




135.    Defendants Call and Thomlinson acted at least negligently as to causing Plaintiff

        emotional distress when they assaulted Plaintiff.

136.    As a direct and proximate result of the negligent conduct of Defendant Call and

        Defendant Thomlinson, Plaintiff has suffered significant emotional harm and distress,

        resulting, in some cases, in physical manifestations of such distress.

137.    The negligent infliction of emotional distress upon Plaintiff by Defendant Call and

        Defendant Thomlinson has injured Plaintiff in an amount to be proven at trial, but no less

        than $2,000,000.00.

                             TENTH CAUSE OF ACTION
 Negligent Employment (including all subsets of Negligent Hiring, Negligent Supervision, and

                                       Negligent Retention);

                     (Weber County, Ogden City, Roy City, Morgan County)

138.    Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

        stated herein.

139.    The Municipalities knew or should have known that Defendant Call was in an intimate

        affair with Frankie Garza.

140.    The Municipalities knew or should have known that Defendant Call and Defendant

        Thomlinson had a propensity for violating policies of each of the municipalities’

        respective law enforcement agencies.

141.    The Municipalities knew or should have known that Defendant Call and Defendant

        Thomlinson were emotionally compromised as to any dealings with Plaintiff because of


                                                 18
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 19 of 21




        the parallel intimate relationships of Frankie Garza with Plaintiff and with Defendant

        Call.

142.    In spite of such knowledge, or implied knowledge, the Municipalities continued to

        employ Defendants Call and Thomlinson and allowed them to work on cases involving

        Plaintiff.

143.    Municipalities’ grant of authority to Defendant Call and Defendant Thomlinson,

        especially as to cases involving Plaintiff, was the direct and proximate cause of life-

        threatening injuries to Plaintiff.

                                ELEVENTH CAUSE OF ACTION
                                     Respondeat Superior

                     (Weber County, Ogden City, Roy City, Morgan County)


144.    Plaintiff repeats and incorporates by reference herein the foregoing allegations as if fully

        stated herein.

145.    At all times relevant to this matter, Defendant Call was an employee of Ogden City and

        an agent of Weber County and Morgan County.

146.    At all times relevant to this matter, Defendant Thomlinson was an employee of Roy City

        and an agent of Weber County and Morgan County.

147.    The Assault of Plaintiff by Defendants Call and Thomlinson was committed within the

        scope of their employment, as they were, according to Weber County documents,

        attempting to effect an arrest of Plaintiff.




                                                   19
       Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 20 of 21




148.    Defendants Weber County, Ogden City, Roy City, Morgan County are responsible for the

        acts of their employees and agents that have harmed Plaintiff, namely Defendants Call

        and Thomlinson.

149.    Defendants Weber County, Ogden City, Roy City, Morgan County are therefore liable, as

        set forth above, to Plaintiff in an amount to be determined at trial, but no less than

        $3,000,000.00.

150.    Defendant Weber County is responsible and liable for the acts of its employees and

        agents that have harmed Plaintiff, namely John Does 15 through 30.

151.    Defendant Weber County is therefore liable, as set forth above, to Plaintiff in an amount

        to be determined at trial, but no less than $4,000,000.00.


                                     PRAYER FOR RELIEF

Plaintiff prays that this Court enter judgment for the Plaintiff and against each of the Defendants
as requested in each of the causes of action set forth above and grant:

        A. compensatory and consequential damages, including damages for emotional distress,
        humiliation, loss of enjoyment of life, and other pain and suffering on all claims allowed
        by law in an amount to be determined at trial;

        B. economic losses on all claims allowed by law;

        C. special damages in an amount to be determined at trial;

        D. punitive damages on all claims allowed by law against individual Defendants and in
        an amount to be determined at trial;

        E. attorneys’ fees and the costs associated with this action under 42 U.S.C. § 1988,
        including expert witness fees, on all claims allowed by law;

        F. pre- and post-judgment interest at the lawful rate; and,


                                                 20
Case 1:18-cv-00148-RJS-PMW Document 7 Filed 03/13/19 Page 21 of 21




 G. any further relief that this court deems just and proper, and any other appropriate relief
 at law and equity

 DATED this 6th day of March 2019.



                                       By:     /s/ Jonathan Hanks
                                            Jonathan D. Hanks
                                          Attorney for Plaintiff




                                          21
